UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6604


JOHN E. HARGROVE,

                Plaintiff – Appellant,

          v.

JACOB FULLER; NURSE ERIN; NURSE JESSICA; DR. JOE; KING, C/O;
DR. EDWARDS; DR. JAMES; MILLER, C/O,

                Defendants – Appellees,

          and

PRIME CARE MEDICAL      INCORPORATED;   EASTERN   REGIONAL   JAIL;
CHAD; RUDLOFF,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00132-IMK-JSK)


Submitted:   November 30, 2010              Decided:   January 24, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.        John Dorsey Hoffman,
FLAHERTY, SENSABAUGH & BONASSO, PLLC, Charleston, West Virginia;
Philip Cameron Petty, ROSE PADDEN & PETTY, LC, Fairmont, West
Virginia; Chad Marlo Cardinal, WV REGIONAL JAIL & CORRECTIONAL
FACILITY AUTHORITY, Charleston, West Virginia; Frederick W.
Goundry, III, VARNER & GOUNDRY, Frederick, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John E. Hargrove sued several state officials pursuant

to 42 U.S.C. § 1983 (2006).                 He seeks to appeal the district

court’s     February 10, 2010         judgment          in     favor    of   defendants.

Thus, absent an extension or reopening of the appeal period,

Hargrove had until March 12, 2010, in which to file a notice of

appeal.    Fed. R. App. P. 4(a)(1)(A).

            The district court filed Hargrove’s notice of appeal

on April 20, 2010.         Because Hargrove is a prisoner, the notice

of appeal is considered filed as of the date it was properly

delivered to prison officials for mailing to the court.                                See

Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276

(1988) (holding that pro se prisoners’ notices of appeal are

deemed filed upon delivery to prison authorities for forwarding

to the district court).             On this record, however, it is unclear

when Hargrove delivered his notice of appeal to prison officials

for     mailing.    While      the     possibility             that    Hargrove    timely

delivered his notice of appeal to prison officials on or before

March     12,   2010,    and    that     it          took    those     officials    until

April 20, 2010,     to   deliver       it       to    the    district     court    appears

remote, it is nevertheless a possibility.

            Accordingly,       we    remand          this    matter    for   the   limited

purpose    of   allowing    the      district          court    to     obtain   from   the

parties information regarding when Hargrove provided his notice

                                            3
of   appeal   to   prison   officials   for   mailing   and   to   determine

whether the filing was timely under Rule 4(c)(1) and Houston v.

Lack.    The record, as supplemented, will then be returned to

this court for further consideration.

                                                                   REMANDED




                                    4